DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular support groove, horizontal support holes, horizontal transverse rod group, vertical support holes,  a lower positioning support ring, an upper positioning support ring; an upper support Please note:  Figure 2 may or may not show these features; however, they are not clearly shown, as the figure is “hazy”, better line quality is suggested.  It is suggested that the specification and drawings be amended to include reference numbers for the claimed features.  Furthermore, it is suggested that an additional figure may be provided to show details and/or part numbers of the area circled A of figure 2)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In conjunction with the drawing objections, it is not readily understood the anti-seismic support method for a mine shaft as recited in claim 1. 
It is not readily ascertainable as to the step of providing a circular support groove in a liquefaction-prone layer of the mine shaft.  It is not readily clear as to where such circular support groove is located.
It is not readily ascertainable as to the step of providing a plurality of horizontal support holes along a radial direction in a groove wall of the circular support groove, fixing an outer support spring steel cylinder against the groove wall, and providing a 
It is not clear of the step drilling vertical support holes at a groove bottom of the circular support groove, anchoring a vertical anchor rod group into the vertical support holes, and injecting an expansion anchoring slurry into the vertical anchor rod group to expand an expansion open end.  It appears that reference number 2 of Figure 2 may denote a vertical hole; however, it is not clear. Furthermore, it is not clear as to how or where, the slurry is injected.
The step of making a lower positioning support ring abut against and be supported on an upper end of the vertical anchor rod group, and making the lower positioning support ring abut against an inner wall of the outer support spring steel cylinder is not readily understood.  It is not clear as to where and what the vertical rod group is.  As such, it is not clear as to the position of the support rings relative the vertical anchor rod group.
As to the step of connecting and fixing an anti-seismic connecting rod group between the lower positioning support ring and an upper positioning support ring.  While there appears to be an anti-seismic connecting rod group 3, it is not readily clear as to it being positioned lower and upper support rings.
As to the step of welding an inner support spring steel cylinder to an end of the horizontal transverse anchor rod group fixedly, and making an outer wall of the inner support spring steel cylinder abut against the upper positioning support ring and the 
It is not readily understood as to the step of providing an upper support cover seat at a top of the outer support spring steel cylinder and the inner support spring steel cylinder, and providing an anchoring layer on a wall of the mine shaft located below the inner support spring steel cylinder. It is not readily apparent as to where such upper support cover seat is.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   insofar as understood, the prior art of record alone or in combination, fails to show or suggest the anti-seismic support method for a mine shaft, comprising:
providing a circular support groove in a liquefaction-prone layer of the mine shaft;
providing a plurality of horizontal support holes along a radial direction in a groove wall of the circular support groove, fixing an outer support spring steel cylinder against the groove wall, and providing a horizontal transverse anchor rod group to fix the outer support spring steel cylinder;
drilling vertical support holes at a groove bottom of the circular support groove, anchoring a vertical anchor rod group into the vertical support holes, and injecting an 
making a lower positioning support ring abut against and be supported on an upper end of the vertical anchor rod group, and making the lower positioning support ring abut against an inner wall of the outer support spring steel cylinder;
connecting and fixing an anti-seismic connecting rod group between the lower positioning support ring and an upper positioning support ring;
welding an inner support spring steel cylinder to an end of the horizontal transverse anchor rod group fixedly, and making an outer wall of the inner support spring steel cylinder abut against the upper positioning support ring and the lower positioning support ring; and
providing an upper support cover seat at a top of the outer support spring steel cylinder and the inner support spring steel cylinder, and providing an anchoring layer on a wall of the mine shaft located below the inner support spring steel cylinder, as specifically recited.  
The closest prior art, CN 1101593314A, discloses a tunnel flexible annular support system comprising support ring, anchor rod array; however, CN is silent to the various other steps as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL